Title: From George Washington to Major General Robert Howe, 7 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear sir.
          Head Quarters West-point 7th Sepr 1779.
        
        I have to acknowlege your two favors of the 5th inst. one public the other marked private.
        The current of my intelligence by different hands and from different quarters bring the enemy’s reinforcement to about 3,000. This corresponds with your accounts—and perhaps is pretty near the truth.
        The ignorance of the agents of  or the want of a proper genius for enquiry or observation may have led them to over rate their numbers. Caution however as you observe is necessary on our part. We will seem pleased with their every accounts—but believe only such of them as appears to be supported by the greatest variety of evidence. As Mr —— has been written for he may set out for Philada when he thinks proper.
        While I am writing—I have received your favor of the 6th. Your precautions appear to me to have been well taken for the security of your post—& I am sensible of the extent of protection which it gives to a country—that would otherwise be exposed to the inroads of the enemy—The move more to the right was thought of under the uncerty of the E[nem]ys Stre. and on the supposition of their reinforcement being considerable, and the propriety of having the whole army in a condition to operate at the shortest notice & to the greatest advantage. But As their reinforcement seems to be below what was apprehended the proposed change of your position does not therefore appear necessary at present. I am my dear sir your &c.
        
          P.S. I have just recd a letter from Genl Sullivan of the 30th Augt. he informs me that the collected Force of Indians and Tories under the command of the two Butlers, Brant and McDonald met him at a place called the New town upon the Cayuga River. They were very advantageously posted and intrenched. Genl Sullivan forced their works, from which they fled with precipitation, leaving 11 Warriors dead and evident marks of a much greater loss—they also left behind a number of Arms their packs, Blankets, Camp Kettles and such Baggage as such an Army might be supposed to have. our loss 3 Killed. 39 Wounded. He destroyed their Crops at this place, which were very extensive. Be pleased to forward the inclosed to Majr Talmadge immediately.
        
      